Citation Nr: 0732035	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  05-16 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Propriety of the reduction of the rating for 
adenocarcinoma of the prostate associated with exposure to 
herbicides from 100 percent to 60 percent, effective February 
1, 2005.

2. Entitlement to an evaluation in excess of 60 percent for 
adenocarcinoma of the prostate associated with exposure to 
herbicides, from February 1, 2005. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel


INTRODUCTION

The veteran had active service from October 1968 to March 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of the Jackson, 
Mississippi Regional Office (RO) of the United States 
Department of Veterans Affairs (VA). In that decision, the RO 
reduced the disability rating for adenocarcinoma of the 
prostate associated with exposure to herbicides from 100 
percent to 40 percent, effective February 1, 2005. In a 
January 2006 rating decision, the RO increased the veteran's 
40 percent rating to 60 percent, effective February 1, 2005. 

The record contains an April 2007 statement from the 
veteran's representative attesting to his unemployability due 
to residuals of adenocarcinoma of the prostate.  Since the 
issue of total disability rating based upon individual 
unemployability (TDIU) is not currently on appeal, the Board 
refers this issue to the RO for appropriate action. See 
Roberson v. Principi, 251 F.3d 1378, 1384 (2001).


FINDINGS OF FACT

1. Improvement in the veteran's adenocarcinoma of the 
prostate sufficient to warrant reduction under the applicable 
rating criteria was demonstrated on examination in August 
2004. 

2. The veteran's residuals of adenocarcinoma of the prostate 
are manifested by impotence without penile deformity, as well 
as urinary incontinence requiring the use of absorbent 
material which must be changed more than four times daily.






CONCLUSIONS OF LAW

1. The reduction in evaluation for adenocarcinoma of the 
prostate associated with exposure to herbicides was proper. 
38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 
4.115a, 4.115b, Diagnostic Code 7528 (2007).

2. From February 1, 2005, the criteria for a rating in excess 
of 60 percent for adenocarcinoma of the prostate associated 
with exposure to herbicides have not been met. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic 
Code 7528 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
Separate diagnostic codes identify the various disabilities. 
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7. 

VA regulations provide that where reduction in evaluation of 
a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance is to be 
prepared setting forth all material facts and reasons. 38 
C.F.R. § 3.105(e). Furthermore, the regulations provide that 
the veteran is to be notified of the contemplated action 
(reduction or discontinuance) and given detailed reasons 
therefore, and is to be given 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at their present level. The veteran is also to 
be informed that he/she may request a predetermination 
hearing, provided that the request is received by VA within 
30 days from the date of the notice. If additional evidence 
is not received within the 60 day period and no hearing is 
requested, final rating action will be taken and the award 
will be reduced or discontinued effective the last day of the 
month in which a 60-day period from the date of notice to the 
veteran expires. 38 C.F.R. §§ 3.105(e), (h).

Active malignant neoplasms of the genitourinary system are 
rated as 100 percent disabling. 38 C.F.R. § 4.115b, 
Diagnostic Code 7528. Thereafter following the cessation of 
surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure, the rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of 
six months. Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
38 C.F.R. § 3.105(e) of this chapter. If there has been no 
local reoccurrence or metastasis, the disability is rated on 
residuals as voiding dysfunction or renal dysfunction, 
whichever is predominant. Id. 

In this case, the evidence does not show, nor does the 
veteran contend, that his disability includes renal 
dysfunction. Thus, his prostate cancer residuals are 
appropriately rated under the criteria for evaluating voiding 
dysfunction.

The highest assignable rating for voiding dysfunction under 
38 C.F.R. § 4.115b is for incontinence that requires the use 
of an appliance or the wearing of absorbent materials that 
must be changed more than 4 times a day.

With the above criteria in mind, the relevant history will be 
summarized. Service connection for residuals of prostate 
cancer, on a presumptive basis as due to exposure to 
herbicides, was granted by a November 2002 rating decision. A 
100 percent rating was assigned pursuant to Diagnostic Code 
7528, effective September 11, 2002. The RO emphasized in this 
decision that the 100 percent rating was not considered 
permanent and was subject to a future review examination, and 
the veteran was provided with notice of this decision by 
letter dated December 2002. 

Thereafter and following January 2004 and August 2004 VA 
examinations which demonstrated no local reoccurrence of 
cancer or metastasis, a September 2004 rating decision 
proposed to reduce the rating for residuals of prostate 
cancer from 100 percent to 40 percent. The veteran was 
informed of this proposal by the aforementioned letter dated 
in September 2004. The reduction of the rating for 
adenocarcinoma of the prostate from 100 percent to 40 percent 
was formally implemented, effective from February 1, 2005, by 
a November 2004 rating decision. Subsequently, a January 2006 
rating decision increased the 40 percent disability rating to 
60 percent, effective February 1, 2005. 

From the above, it is clear that the reduction in the 100 
percent rating for residuals of adenocarcinoma of the 
prostate to 60 percent was proper. As required by Diagnostic 
Code 7528 and 38 C.F.R. § 3.105(e), the reduction followed a 
VA examination and notice by proposed rating reduction. The 
reduction was also well- supported by the clinical evidence 
described above, in particular a VA examination that did not 
reflect evidence of a reoccurrence or metastasis of the 
cancer. Subsequent medical treatment notes reflect no 
clinical evidence demonstrating a recurrence or metastasis of 
prostate cancer.

Turning now to whether a rating in excess of 60 percent for 
residuals of prostate cancer may be granted, the Board notes 
that the veteran's residuals have currently manifested in 
voiding dysfunction and erectile dysfunction. Special monthly 
compensation for the loss of use of a creative organ has been 
granted. The physician who conducted the January 2004 
examination indicated that the veteran has no successful 
erections and erectile dysfunction treatments have been 
unsuccessful. 

In addition, the veteran reported urinary urgency, frequency, 
and post-void dribbling. He also reported nocturia four to 
five times per night. The veteran did not wear a pad for his 
incontinence. An August 2004 VA examination report indicates 
the veteran's condition was unchanged.

In August 2005 RO testimony, the veteran reported that he 
currently wears pads due to urinary leakage. He stated he 
must change the pads between six to eight times per day. He 
reported very few problems with nocturia. The veteran's wife 
indicated he is usually able to sleep through the night with 
the use of one pad for slight leakage; however, she 
occasionally changes his pad once during the night. The 
veteran also reported leakage with squatting and laughter.  
October 2005 VA treatment records reflect the veteran's 
complaints of slow, intermittent stream, urinary hesitancy, 
nocturia two or three times, and occasional urge 
incontinence. The veteran's VA medical records reflect 
current prescriptions for adult diapers and urinary 
antispasmodic medication. 

From review of the evidence of record it is clear the 
veteran's urinary incontinence requires the use of absorbent 
materials which must be changed more than four times a day. 
As the highest assignable rating for voiding dysfunction 
under 38 C.F.R. § 4.115b is 60 percent, a rating in excess of 
60 percent for such symptomatology cannot be assigned. With 
regard to increased compensation on the basis of renal 
failure, there is no clinical evidence that residuals of 
adenocarcinoma of the prostate include such symptomatology as 
to warrant a 60 percent rating under the criteria enumerated 
at 38 C.F.R. § 4.115(b), and the veteran himself testified 
that the predominant residuals of prostate cancer are 
incontinence. As such, entitlement to a rating in excess of 
60 percent for adenocarcinoma of the prostate may not be 
assigned.

There is no objective evidence of any symptoms of the 
veteran's service-connected residuals of adenocarcinoma of 
the prostate that are not contemplated by the rating 
criteria.  Consequently, the Board concludes that referral of 
this case for consideration of the assignment of 
extraschedular ratings is not warranted.  See Floyd v. Brown, 
8 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).  

Duty to Notify and Assist

Duty to Notify: Regarding VA's duty to inform the veteran of 
the evidence needed to substantiate his claim, the RO 
notified him of the proposed rating reduction in September 
2004. In addition, the RO noted him of the information and 
evidence needed to establish entitlement to an increased 
disability rating in correspondence dated February 2005. The 
veteran was informed of the evidence he was required to 
submit, including any evidence in his possession, and the 
evidence that the RO would obtain on his behalf. The veteran 
received notice regarding the criteria for increased 
disability ratings and assignment of effective dates of 
disability benefits in March 2006.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  
Duty to Assist: Regarding the duty to assist the veteran in 
obtaining evidence in support of his claim, the RO obtained 
his service medical records, VA treatment records, and 
provided the veteran VA medical examinations in January 2004 
and August 2004. A transcript of the veteran's August 2005 RO 
hearing has been associated with the claim folder. The 
veteran has not indicated the existence of any other evidence 
that is relevant to this appeal.  The Board concludes that 
all relevant data has been obtained for determining the 
merits of this claim and that no reasonable possibility 
exists that any further assistance would aid the veteran in 
substantiating this claim. 


ORDER

An increased disability rating, or restoration of the prior 
rating, for adenocarcinoma of the prostate associated with 
exposure to herbicides, currently rated 60 percent disabling, 
is denied.




____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals



Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420



 Department of Veterans Affairs


